
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 832
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2009
			Mr. Loebsack (for
			 himself, Mr. Boswell,
			 Mr. Latham,
			 Mr. King of Iowa, and
			 Mr. Braley of Iowa) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing and congratulating ACT, Inc. on
		  50 years of service to the Nation.
	
	
		Whereas ACT, Inc., formerly known as American College
			 Testing, is a not-for-profit entity dedicated to helping people achieve
			 educational and workplace success;
		Whereas since its founding in 1959 in Iowa City, Iowa,
			 ACT, Inc. has served this mission for 50 years;
		Whereas ACT has representatives from all 50 States
			 participating in its State organizations;
		Whereas ACT conducts research on college and career
			 readiness solutions to help all students graduate high school ready for college
			 and workforce training programs; and
		Whereas ACT is committed to bridging barriers that remain
			 in accessing the globalized marketplace: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates ACT, Inc. on 50 years of
			 service to the Nation; and
			(2)congratulates ACT
			 employees, directors, and members of State organizations for their dedication
			 in providing assistance to those in the Nation and around the world to achieve
			 educational and workforce success.
			
